Citation Nr: 0217492	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than July 2, 1997, 
for an award of dependency and indemnity compensation (DIC), 
based upon a claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	W. F. Gigray, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946, and from September 1950 to February 1968.  The 
veteran is shown to have had active service in the Pacific 
during World War II, in Korea, and in Vietnam.  He died in 
May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for the cause 
of the veteran's death, and which made the resulting 
dependency and indemnity compensation (DIC) payable from the 
date of the appellant's July 1997 application to reopen that 
previously denied claim.  The appellant agreed with the 
award of DIC but disagreed with the effective date assigned.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Service connection for the cause of the veteran's death 
was denied in an RO rating action issued in May 1990 on the 
basis that there was no competent evidence linking the 
veteran's death to any incident, injury or disease of active 
military service, the appellant was informed of that 
decision and her appellate rights, and while she initiated 
an appeal, she did not formalize it with the proper filing 
of a substantive appeal, and that RO decision became final.  

3.  The appellant filed an application to reopen her claim 
for service connection for the cause of the veteran's death 
in July 1997 and, subsequent to that application, submitted 
evidence which first demonstrated a relationship between the 
veteran's death and incidents of military service.  


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for the cause of the veteran's death and DIC, 
prior to July 2, 1997, have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to 
assistance claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the evidence reveals that the RO informed the 
appellant and representative of the applicable laws and 
regulations governing awards of DIC through grants of 
service connection for the cause of the veteran's death both 
at the time of her initial application in 1990 and again in 
connection with her more recent claim to reopen via a rating 
action in January 1998, a rating action in January 2000, and 
a statement of the case in April 2001.  These notifications 
informed the appellant and representative of the evidence 
necessary to substantiate her claim and she provided medical 
evidence which resulted in an allowance of service 
connection for the cause of the veteran's death.  As the 
issue remaining on appeal is entitlement to an earlier 
effective date, the outcome of the appeal depends more upon 
a proper application of the governing laws and regulations 
to the known facts.  There remains no evidence identified by 
the appellant as relevant to the pending appeal which has 
not been collected for review.  The appellant has been 
informed of the evidence which she must present and the 
evidence which VA would collect on her behalf.  The facts 
presented in this case are not much in dispute.  Rather, 
this appeal presents a question where the established facts 
result in a disposition required as a matter of law.  Under 
the circumstances, the Board finds that the duty to assist 
specified in 38 U.S.C.A. § 5103A(a)(2) is for application, 
in that VA is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  
However, the Board finds that all evidence relevant to this 
claim has been collected for review and that the duties to 
notify and assist contemplated by VCAA have been fulfilled.  

Unless specifically provided otherwise, the effective date 
of an award of compensation based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, this general rule is further clarified in 
cases where a claim, denied in the past, has been reopened 
and allowed on the basis of new and material evidence: the 
effective date of the allowance will be the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  See also 38 C.F.R. § 3.156 for a 
discussion of new and material evidence and 38 C.F.R. 
§ 20.1103 for a discussion of finality of unappealed RO 
rating decisions.  

Analysis:  In this case, service connection for the cause of 
the veteran's death was denied by the RO in a rating 
decision issued in May 1990.  The evidence on file at the 
time included the veteran's service medical records and the 
initial RO rating action of April 1972 granting service 
connection for a duodenal ulcer, residuals of arthrotomies 
of the left knee with arthritis, and right leg 
thrombophlebitis.  The combined evaluation was 30 percent.  
In May 1990, a certificate of death indicated that the 
veteran, at age 67, had died by a gunshot wound to the head.  
The May 1990 rating decision denied service connection for 
the cause of the veteran's death because there was no 
competent evidence demonstrating any causal relationship 
between the veteran's self-inflicted gunshot wound to the 
head and any incident, injury or disease of active service.  
There was no diagnosis of any psychiatric disability or 
post-traumatic stress disorder (PTSD).  The appellant was 
informed of this decision and of her appellate rights and 
while she initially filed a notice of disagreement and 
received thereafter a statement of the case, she failed to 
perfect her appeal by filing the required substantive 
appeal.  Accordingly, the May 1990 rating decision became 
final.  38 C.F.R. § 20.1103.  

The appellant's next contact with VA was her filing of an 
application to reopen her claim for service connection for 
the cause of the veteran's death in July 1997.  She claimed 
that the veteran's suicide directly resulted from PTSD which 
was attributable to the veteran's documented military combat 
service.  Subsequent to the filing of her claim to reopen, 
evidence was submitted from a social worker and a 
physician's assistant which related their opinions that the 
veteran did have PTSD related to military service and that 
this was a likely significant contributing factor to his 
death.  Also submitted was a statement from the former Chief 
of Psychiatry at the VA Medical Center in Boise indicating 
that the veteran's military service "may" have formed the 
basis for a valid diagnosis of PTSD.  He wrote that the 
diagnosis of PTSD for the veteran was one "that possibly is 
appropriate."  He also wrote that he thought that the 
veteran had "a major depression."  Based upon this new and 
material evidence, the RO issued a rating decision in 
January 2000 which granted entitlement to service connection 
for the cause of the veteran's death and made DIC payable 
effective from the date of the appellant's claim to reopen 
in July 1997.  This allowance was based upon what the RO 
assessed as an equipoise of the evidence.  

The laws and regulations governing the award of effective 
dates is clear when applied to the facts presented in this 
case.  The appellant's initial claim for service connection 
for cause of the veteran's death was denied in May 1990 
because there was a complete absence of any competent 
clinical evidence linking the veteran's death that same 
month to any incident, injury or disease of active service.  
There was certainly no demonstrated relationship between his 
then service-connected disabilities and his suicide.  The 
appellant was notified of this decision and of her appellate 
rights, and while she initiated an appeal, she did not 
formalize it by the filing of a substantive appeal.  

While the representative has most recently written on her 
behalf that she "was uninformed and was totally unaware" 
that her failure to proceed with her appeal would limit the 
date when her benefits would begin, the appellant herself in 
testimony during a hearing explained that her decision not 
to file a substantive appeal was an informed one based on 
her evaluation of the merits of her then pending claim.  The 
Supreme Court has held that everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 
1 Vet. App. 260 (1991).  The appellant did not perfect her 
appeal at the time, and there was certainly no evidence on 
file at that time which the Board finds to have been 
persuasive in favor of the appellant's claim.  Absent a 
perfected appeal, the May 1990 rating decision became final.  
The appellant has not brought a claim of clear and 
unmistakable error in the earlier rating decision and the 
Board will not address this issue hypothetically in the 
absence of the very specific type of pleading requirement 
necessary to present a claim of error.  See 38 C.F.R. 
§ 105(a) (1992); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992); Porter v. 
Brown, 5 Vet. App. 233 (1993); Caffery v. Brown, 6 Vet. App. 
377 (1994).  

The Board finds no formal or informal claim to reopen the 
appellant's application for service connection for the cause 
of death until her formal claim in July 1997.  It was only 
subsequent to this application that VA received medical 
evidence providing a causal link between the veteran's death 
and incidents of his military service.  It was only upon 
receipt of this new and material evidence that her claim 
could be granted.  While, technically speaking, the clinical 
evidence was submitted subsequent to the appellant's claim 
to reopen, and the effective date should have been the date 
of receipt of the clinical evidence, the RO granted 
entitlement to DIC benefits effective from the earlier date 
of her reopened claim in July 1997.  Given the facts and 
circumstances presented in this case, no earlier effective 
date is warranted as a matter of law.  

When an allowance of VA benefits is made on the basis of a 
reopened claim after a prior final disallowance, the 
effective date for the allowance shall be the date of 
receipt of the claim or date entitlement arose (medical 
evidence), whichever is later.  38 C.F.R. § 3.400(r).  In 
this case, the date of the appellant's application to reopen 
her claim in July 1997 is the earliest effective date 
authorized for the allowance of her award of DIC benefits.  



ORDER

Entitlement to an effective date earlier than July 2, 1997, 
for an award of service connection for the cause of the 
veteran's death is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

